Citation Nr: 0826399	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of left tibia fracture, post open reduction 
internal fixation (ORIF) prior to December 15, 2006.

2. Entitlement to a rating in excess of 30 percent for 
residuals of left tibia fracture, post ORIF from December 15, 
2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1983 to June 1993.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 20 percent rating for residuals of left tibia fracture, 
post ORIF.  A January 2007 rating decision increased the 
rating to 30 percent, effective December 15, 2006.  As the 
veteran has not expressed satisfaction with the 30 percent 
rating, and the rating is less than the maximum under the 
applicable criteria and was not assigned for the entire 
appeal period, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran requested a hearing 
before the Board in Washington, DC; he failed to appear for 
such hearing scheduled in February 2008.  

The veteran's VA Form 9, Substantive Appeal and the December 
2006 VA examination report indicate that his service-
connected left tibia disability may affect his employment; 
these documents raise the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. Prior to December 15, 2006, the veteran's residuals of 
left tibia fracture were not shown to be manifested by 
malunion with marked knee or ankle disability, or by 
ankylosis of the ankle.

2. From December 15, 2006, the veteran's residuals of left 
tibia fracture have not been shown to be manifested by 
nonunion of the tibia and fibula with loose motion requiring 
brace, or by ankylosis of the ankle. 



CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for residuals of left 
tibia fracture, post ORIF prior to December 15, 2006 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5262, 5270, 5271 (2007). 

2. A rating in excess of 30 percent for residuals of left 
tibia fracture, post ORIF from December 15, 2006 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5262, 5270, 5271 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) outlined the notice that is necessary 
in a claim for an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008).  The Court held, in essence, 
that the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  

A May 2004 letter provided the veteran notice that he needed 
to submit evidence showing that his service-connected 
disability had gotten worse.  A March 2006 letter explained 
how disability ratings are assigned (including that the 
impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the veteran could submit to support an increased rating 
claim.  A June 2006 statement of the case (SOC) provided him 
with notice of 38 C.F.R. § 4.10, which states that "[t]he 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment."  Additionally, November 2005 and 
August 2006 statements from the veteran indicate that he had 
actual knowledge of what evidence was required to support a 
higher rating for his disability.  The June 2006 SOC also 
informed him of the criteria for rating residuals of a tibia 
fracture.  Hence, the Board finds that a reasonable person 
could be expected to know from the notice received of the 
elements outlined by Vazquez-Flores; the statements provided 
by the veteran also show he had actual knowledge of what 
evidence was needed to support a higher rating.  Notably, a 
January 2007 supplemental SOC readjudicated the claims after 
further evidence was received. 

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in September 2004 and 
December 2006.  The Board notes that in February 2008 written 
argument, the veteran's representative argued that the 
veteran had not been afforded a VA examination since 
September 2004 and that his disability had worsened since 
that time.  As the evidence shows the veteran was afforded a 
more current VA examination in December 2006 (and that his 
rating was increased as a result of the examination findings) 
and the evidence does not indicate a worsening of the 
disability since that time, the Board does not find that it 
is necessary to remand the case for another VA examination.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

A 30 percent rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability and a 40 
percent rating is warranted for nonunion with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

Ankylosis of an ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees 
warrants a 30 percent rating.  A 40 percent rating is 
warranted for ankylosis of an ankle in plantar flexion at 
more than 40 degrees, in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity.  Id., Code 5270.

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Staged ratings were previously assigned by the RO; 
the evidence does not show any further distinct periods of 
time during the appeal period when the criteria for the next 
higher rating were met. 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Prior to December 15, 2006

On September 2004 VA examination, the veteran complained of 
having left knee pain and stiffness precipitated by walking 
long distances, running, walking up and down stairs, and 
lifting things.  He reported working in construction and 
having trouble walking on his feet all day long with left 
ankle pain.  He experienced pain and stiffness in the 
morning, when getting up from a seated position, and after 
walking 10 to 15 minutes.  His pain was usually a 4 out of a 
10 pain scale, but increased to 7 when going up and down 
stairs and lifting weights.  He was unable to kneel or run; 
he could complete daily life activities and was able to do 
his occupation with moderate to severe restrictions.  He had 
been considering going to vocational rehabilitation to find 
different jobs that would put less stress on his ankle.  
Physical examination revealed swelling around the left knee 
without tenderness.  He limped on his left ankle after about 
10 to 15 minutes of walking.  Ankle dorsiflexion was 20 
degrees bilaterally; plantar flexion was 45 degrees 
bilaterally.  The examiner noted there was no neurological 
abnormality.  X-rays revealed mild degenerative changes of 
the left ankle.  The examiner noted the veteran had normal 
range of motion, but with function additionally limited by 
pain, fatigue, weakness, and lack of endurance following 
repetitive use, with pain comprising the major functional 
impact.

February 2005 VA treatment records reveal the veteran 
reported having stiffness in his ankle sometimes with 
worsening and more frequent soreness.  He limped in the 
morning and after prolonged sitting.  The ankle improved with 
movement and "warming up."  Physical examination revealed 
the tendon was pronounced anteriorly, especially with 
dorsiflexion.  The left ankle had full range of motion 
without erythema, effusion, or increased warmth.  He walked 
without a limp.  X-rays of the left ankle revealed 
postsurgical changes of ORIF with a healing fracture and no 
evidence of hardware complications.  
In the veteran's November 2005 notice of disagreement, he 
reported that he had chronic pain, lack of mobility, a loss 
of quality of life, and limitations of physical activity.  

In his August 2006 VA Form 9, Substantive Appeal, the veteran 
stated his ankle disability had negatively impacted his 
ability to find and hold suitable employment.

The evidence outlined does not show any of pathology which 
would warrant a rating in excess of 20 percent for residuals 
of left tibia fracture.  The characteristics of the 
disability prior to December 15, 2006 are best characterized 
as moderate ankle disability.  Range of motion of the ankle 
was full on September 2004 VA examination and during February 
2005 VA treatment.  The veteran has reported, and the 
September 2004 VA examiner noted, that the veteran 
experienced chronic pain, swelling, weakness, and associated 
functional impairment; however, even with consideration of 
these symptoms, his ankle disability was not equivalent to 
malunion with marked ankle disability, and ankylosis of the 
ankle was not shown.  

Accordingly, the preponderance of the evidence is against a 
rating in excess of 20 percent prior to December 15, 2006, 
and such must be denied. 

From December 15, 2006

On December 15, 2006 VA examination, the veteran reported 
having chronic ankle pain and limping most of the time.  He 
climbed stairs one foot at a time and had a constant ache 
around his ankle that caused him to use a cane and 
occasionally a support wrap.  He had chronic intermittent 
swelling; he took Motrin twice a day for pain.  Physical 
examination revealed the veteran walked with a significantly 
antalgic gait protecting his left ankle.  The left ankle had 
a prominent anterior tibialis tendon without significant 
swelling.  The mortis [sic] appeared normally aligned.  There 
was tenderness over the distal fibula.  Range of motion of 
the ankle was markedly reduced to 5 degrees of dorsiflexion 
and 10 degrees of plantar flexion, with no additional 
limitation due to pain, weakness, fatigue, lack of endurance, 
or incoordination on repeat testing.  The ankle was stable to 
manipulation with no indication of ligament laxity; anterior 
and posterior drawer and inversion and eversion stress tests 
were normal.  The examiner noted that the ankle did not 
currently affect the veteran occupationally because he was 
unemployed, but that ambulatory impairment limited his 
occupational options; there was no daily activity limitation.

The above described evidence does not show any of the 
pathology which would warrant a rating in excess of 30 
percent for tibia or ankle disability, i.e., nonunion of the 
fracture with loose motion, or ankylosis of the ankle.  The 
disability picture does not more nearly approximate the 
criteria for a 40 percent rating.  The preponderance of the 
evidence is against a rating in excess of 30 percent for 
residuals of left tibia fracture from December 15, 2006, and 
such must be denied.  

Extraschedular Evaluation

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the December 2006 VA examiner indicated that the 
veteran's ambulatory ability would limit his employment 
options, this does not show 'marked' interference with 
employment, generally.  There is also no evidence of frequent 
hospitalizations due to the disability (or other factors of 
like gravity) which would suggest that referral for 
extraschedular consideration is indicated.  


ORDER

A rating in excess of 20 percent for residuals of left tibia 
fracture, post ORIF, prior to December 15, 2006 is denied.

A rating in excess of 30 percent for residuals of left tibia 
fracture, post ORIF, from December 15, 2006 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


